              Case: 20-11329   Doc: 3   Filed: 04/15/20   Page: 1 of 3



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    AAFES
    ATTN: BANKRUPTCY
    PO BOX 650060
    DALLAS TX 75265



    ALLIED INTERSTATE
    3000 CORPORATE EXCHANGE DR
    COLUMBUS OH 43231



    CHASE CARD SERVICES
    ATTN: BANKRUPTCY
    PO BOX 15298
    WILMINGTON DE 19850



    HYUNDAI MOTOR FINANCE
    ATTN: BANKRUPTCY
    PO BOX 20809
    FOUNTAIN VALLEY CA 92728



    MARCUS BY GOLDMAN SACHS
    ATTN: BANKRUPTCY
    PO BOX 45400
    SALT LAKE CITY UT 84145



    MIDWEST SERVICE BUREAU INC
    PO BOX 3888
    WICHITA KS 67201



    MONARCH RECOVERY MANGEMENT INC
    PO BOX 986
    BENSALEM PA 19020



    MRS BPO LLC
    1930 OLNEY AVE
    CHERRY HILL NJ 08003



    NATIONWIDE CREDIT, INC
    PO BOX 14581
    DES MOINES IA 50306
          Case: 20-11329   Doc: 3   Filed: 04/15/20   Page: 2 of 3




NAVY FCU
ATTN: BANKRUPTCY DEPT
PO BOX 3000
MERRIFIELD VA 22119



NORTHWEST ANESTHESIA PC
PO BOX 840850
DALLAS TX 75284-0850



SEQUIUM ASSET SOLUTIONS, LLC
1130 NORTHCHASE PARKWAY, STE 150
MARIETTA GA 30067



SYNCHRONY BANK/WALMART
ATTN: BANKRUPTCY
PO BOX 965060
ORLANDO FL 32896



THE PHYSICIANS GROUP
PO BOX 1998
OKLAHOMA CITY OK 73101



TINKER FCU
ATTN: BANKRUPTCY
PO BOX 45750
TINKER AFB OK 73145



UNIFY FINANCIAL CREDIT UNION
ATTN: BANKRUPTCY
PO BOX 10018
MANHATTAN BEACH CA 90267



US BANK HOME MORTGAGE
ATTN: BANKRUPTCY
4801 FREDERICA ST
OWENSBORO KY 42301
          Case: 20-11329   Doc: 3   Filed: 04/15/20   Page: 3 of 3




VERIZON WIRELESS
ATTN: VERIZON BANKRUPTCY
500 TECHNOLOGY DR, STE 500
WELDON SPRINGS MO 63304
